Temple, J.
This case must be reversed on the authority of People v. Brown, 72 Cal. 390. On the preliminary examination of the jurors, three of them announced, in response to proper questions, that they each had decided opinions as to the guilt or innocence of the defendant, but thought they could give the defendant a fair and impartial trial. Each was challenged for actual bias by the defendant, who then, to further show the nature of the bias, asked whether the opinion was adverse to the defendant. This question was in each case objected to, *315the objection sustained, and an exception noted. The defendant challenged the jurors peremptorily, and before the panel was completed exhausted all his peremptory challenges.
The question was so recently before us in the case above cited that further discussion of the point is unnecessary. Such evidence has always been held admissible in this state upon a challenge for actual bias, and there are no decisions in which a contrary opinion is intimated.
One Kerlin was called and examined on voir dire as to his qualifications to serve as a juror. He was challenged by the district attorney for actual bias. There is no exception to any ruling of the court upon the admission or rejection of testimony, and this court cannot review the action of the court in sustaining the challenge.
We understand that the corroborative evidence goes much beyond proof of mere threats on the part of the defendant. There was evidence outside of that of the accomplice of a conspiracy to procure the murder of deceased. We are not prepared to say that this does not constitute some evidence corroborating the testimony of the accomplice, which of itself, and without the aid of .the evidence of the accomplice, tended to connect the defendant with the commission of the offense. The sufficiency of that evidence was properly left to the jury.
The rule does not require that every fact testified to by the accomplice shall be specifically corroborated.
The judgment is reversed, and cause remanded for a new trial.
Searls, 0. J., McKinstry, J., Thornton, J., and Sharpstein, J., concurred.